Citation Nr: 1627727	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease (DDD), lumbar spine postoperative laminotomy with scar.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, left lower extremity.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In that rating decision the RO granted service connection for radiculopathy, right lower extremity, and for radiculopathy, left lower extremity, assigning a 10 percent initial disability rating for each, effective May 30, 2008 (date of claim); and the RO increased the assigned disability rating from 10 to 20 percent for degenerative disc disease, lumbar spine postoperative laminotomy with scar, effective May 30, 2008.  The Veteran appealed as to the three ratings assigned.

Thereafter during the appeal, in a July 2010 rating decision the RO granted a temporary total rating based on surgical treatment for the service-connected lumbar spine, necessitating convalescence, effective April 12, 2010; and reverting to 20 percent effective July 1, 2010.  

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the November 2012, the Veteran applied for TDIU.  While TDIU was subsequently denied in a separate August 2013 rating decision, in light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The issue of special monthly compensation for aid and attendance has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This record in this matter consists solely of electronic claims files and has been reviewed. 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to March 10, 2009, the Veteran's lumbar spine degenerative disc disease (DDD) was manifested by pain, weakness, decrease in range of motion, and forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; at no point was forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of entire thoracolumbar spine shown.

2.  From March 10, 2009 through April 11, 2010, prior to the date of the Veteran's lumbar spine surgery, the Veteran's lumbar spine DDD was manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; but at no point was ankylosis of entire thoracolumbar spine shown.

3.  From July 1, 2010, following the end of the Veteran's 100 disability rating due to his surgery, the Veteran's lumbar spine has been manifested by pain, weakness, decrease in range of motion, and forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; at no point was forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of entire thoracolumbar spine shown.

4.  The Veteran's lumbar radiculopathy of the right lower extremity has been manifested by no more than moderate incomplete paralysis.

5.  The Veteran's lumbar radiculopathy of the left lower extremity has been manifested by no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to March 10, 2009, the criteria for an evaluation in excess of 20 percent for lumbar spine DDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for entitlement to an evaluation of 40 percent, but not higher, for lumbar spine DDD have been met for the period from March 10, 2009 to April 11, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

3.  From July 1, 2010, the criteria for an evaluation in excess of 20 percent for lumbar spine DDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

4.  The criteria for an initial evaluation 20 percent, but no higher, for lumbar radiculopathy of the right lower extremity have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for an initial evaluation 20 percent, but no higher, for lumbar radiculopathy of the left lower extremity have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall considerations

The Board remanded this matter in October 2015, and specifically instructed the RO/Appeals Management Center (AMC) to obtain outstanding treatment records and to afford the Veteran VA examination.  Subsequently, the Veteran was afforded a VA examination in December 2015 and thus there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in July 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The July 2008 letter also informed the Veteran that in order to establish higher ratings, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his claims. The letters also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 47 (2006).

Regarding the claims for radiculopathy, service connection was granted in June 2009, and in March 2010, the Veteran appealed the initial ratings assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records and private treatment records have been associated with the claims file.  

The Veteran was medically evaluated in conjunction with his claims in July 2008 and November 2010, and in December 2015 accordance with the October 2015 Board Remand.  See Stegall, supra.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and provided sufficient information to allow the Board to render an informed decision on the Veteran's current levels of disability at different points in time.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board finds the examinations of record to be adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has not requested a hearing. Therefore, the duties to notify and assist have been met.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Therefore, the Board will determine whether further staged evaluations are warranted. 

Lumbar Spine Disability 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2015).

Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, Note 1 (2015). 

Pursuant to 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015). 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent).  

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes: 

60 percent: Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;

40 percent: Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;

20 percent: Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V (2015).

The Veteran contends that his service-connected lumbar spine disability should be rated higher than 20 percent.  

In July 2008, the Veteran was afforded a VA examination.  On examination, the examiner noted normal curvature of the spine with no tenderness or spasm.
The Veteran had right lateral bending of 0 to 20 with no pain; left lateral bending 0 to 20 with pain; extension of 0 to 20 with pain; flexion of 0 to 50 with pain; right rotation of 0 to 45 with pain; and left rotation of 0 to 45 without pain.  The Veteran displayed positive bilateral straight-leg raising, 2+ (normal) deep tendon reflexes; 5/5 motor strength; and normal sensation.  There was no atrophy in the lower extremities, and the examiner noted no Deluca criteria.  The examiner's impression was of a fifth lumbar vertebra laminotomy and multilevel degenerative disk syndrome with lower extremity radiculopathy.  There were no flare ups.  The joints had no additional limitations by pain, fatigue, weakness or lack of endurance following repetitive use.

Medical University of South Carolina (MUSC) treatment records and VAMC treatment records throughout the appeal period from August 2008 onwards note that the Veteran has post laminectomy syndrome with low back pain, although they do not specify his range of motion, and they do not demonstrate that he has had ankylosis at any point during the appeal period.  

On March 10, 2009, the Veteran underwent physical therapy at Olympic Physical Therapy.  The therapist noted that regarding the Veteran's range of motion, his trunk flexion was decreased by 75 percent.  

On April 12, 2010, the Veteran underwent a laminectomy surgery on his back.  He was subsequently afforded a 100 percent temporary total disability rating, which ended July 1, 2010. 

In November 2010, the Veteran was afforded another VA examination.  The examiner noted that the Veteran had an L5-S1 fusion replacement in April 2010 and was doing physical therapy once every 2 weeks.  The Veteran reported pain every day, midline going to the left down the left leg with numbness in the left leg, as well as pain going into posterior of the leg to the calf, with weakness in the leg.  He had no bowel or bladder incontinence.  He did wear a brace with relief and use a cane.  He also took oxycodone and Flexeril without relief.  There was no physician-directed bed rest in the last 12 months.  Activities of daily living were restricted in that he was unable to sit for more than 15 minutes, walk more than 300 yards, or stand more than 15 minutes.  He reported not working, and that he had last worked in 1994 because of his back.  He reported that his back flared up with over exertion or laying on it for prolonged periods.  

The examiner noted the Veteran had an antalgic gait with a support brace and flattening of the lumbar spine, but no tenderness or spasm.  He had right lateral bending 0 to 10; left lateral bending 0 to 20; extension 0 to 10; flexion 0 to 50; right rotation 0 to 20; and left rotation 0 to 25 with pain on all ranges of motion.  There was no diminution with repetitive testing and no DeLuca criteria.  There was positive bilateral straight leg raising with 2+ (normal) deep tendon reflexes; 5/5 motor strength; and normal sensation.  There was no atrophy and normal tone in the lower extremities.  Overall, the impression was of a lumbar fusion with bilateral lower extremity radiculopathy.  

In December 2015, the Veteran was afforded a VA examination.  The Veteran reported pain without relief, as well as weakness, and pain radiating to both legs.  He had constant pain and cramps in his legs that was always severe with no flare-ups.  His forwards flexion was 45 degrees; extension to 10 degrees.  The examiner noted that the Veteran's pain upon range in motion did not contribute to functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after these test.  The Veteran was not examined after repetitive use over time.  The Veteran did not have guarding or muscle spasm of the back.  Muscle strength in the lower extremities was normal and the Veteran did not have muscle atrophy.  Deep tendon reflexes and the sensory examination were normal.  The examiner noted no incapacitating episodes requiring bedrest, but noted the Veteran's spine condition impacted his ability to work as he had pain with bending and lifting and could not climb ladders, or sit or stand for extended periods.  

First, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  All the VA examination reports noted that the Veteran had no incapacitating episodes in the last twelve months.  None of the treatment records indicate that he has had any incapacitating episodes as defined by the regulation, i.e., physician prescribed bedrest.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2015). 
	
As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations.

Turning to the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  

Based on the record, as outlined above, the Board finds that for the period from March 10, 2009 to April 11, 2010 a rating of 40 percent is warranted.  March 10, 2009 is the date that the Veteran's records demonstrate the Veteran had a decreased flexion by 75 percent, which would put him at below 30 degrees, given that normal range of motion for flexion is 90 degrees.  As there are no other range of motion measurements taken prior to his April 2010 surgery, he is presumed to have had that same range of motion until his back surgery on April 12, 2010, after which he received a temporary total disability rating. 

The Board finds, however, that outside of that period, the criteria for a 40 percent evaluation have not been met.  Specifically, the Veteran's flexion has been limited at most to 45 degrees upon VA examination, and never to less than 30 degrees.  His first VA examination in November 2010 following his temporary total rating following his back surgery showed that his forward flexion was back at 50 degrees.  His 2015 VA examination also showed flexion to 45 degrees.  There is also no showing of ankylosis at any point during the appeal period, defined above as an immobility of the joint, as he has demonstrated the ability to flex, extend, and laterally flex and rotate.  Thus, the higher evaluation is not warranted at any point except from March 10, 2009 to April 11, 2010.

Under Diagnostic Code 5003, the maximum rating available under that code would be 20 percent, thus the code is not applicable in this instance. Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  The VA examiners all noted that the Veteran did not have additional functional loss after repetition of motion.  Overall, there was nothing to indicate that DeLuca criteria were present.  While the 2015 VA examiner noted that he did not assess repetitive use over time, as this was not part the examination, regarding the actual observed repetitive use testing at the time of the examination, there were no observable results that indicated additional loss of function or range of motion.  Furthermore, the examiner noted the Veteran's claims of consistent pain and weakness, but without flare-ups except for in November 2010.  The Board finds that the current 20 percent evaluation and evaluation of 40 percent from March 10, 2009 to April 11, 2010 adequately portrays any functional impairment, including due to pain, weakness, and flare-ups that the Veteran experiences as a consequence of use of his lumbar spine.

As to the neurological manifestations, the Veteran already receives a separate disability evaluation for lumbar spine radiculopathy of the bilateral lower extremities, which will be addressed below.  He also did not have any other neurological abnormalities or findings related to the lumbar spine, including incontinence.  While the Veteran has claimed incontinence, the VA examiners have specifically noted he has no incontinence due to his manifestations of his back disability.  Therefore, no additional rating based upon neurological manifestations is warranted.  

In sum, a compensable evaluation in excess of the current 20 percent evaluation for the orthopedic manifestations of the Veteran's lumbar spine disability is not warranted at any time during the applicable period, outside of the 40 percent disability rating from March 10, 2009 to April 11, 2010.  See Fenderson, supra.

Extraschedular Consideration of Spine Disability

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected back disability is contemplated and reasonably described by the rating criteria under Diagnostic Code 5242.  See 38 C.F.R. § 4.71a.  In this regard, the Veteran's lumbar spine symptoms are manifested by forward flexion to 50 degrees from prior to March 10, 2009 and after July 1, 2010, and forward flexion less than 30 degrees from March 10, 2009 to April 11, 2010, with no ankylosis at any point.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 5242. 

In sum, the Board finds that a comparison of the Veteran's spine disability with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran has been granted service connection for radiculopathy, hypertensive cardiomyopathy, hypertension, and a hernia.  The medical and treatment records do not reflect that the Veteran's service-connected spine disability results in further disability when looked at in combination with the above.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Bilateral Lower Radiculopathy

The Veteran's radiculopathy of the bilateral lower extremities has been evaluated under Diagnostic Code 8520, paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2015). 

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. 

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2015).

In rating peripheral nerve injuries and their residuals, the Board notes that attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).

In July 2008, the Veteran was afforded a VA examination.  The Veteran displayed positive bilateral straight-leg raising, 2+ (normal) deep tendon reflexes; 5/5 motor strength; and normal sensation.  There was no atrophy in the lower extremities.  The examiner's impression was of a fifth lumbar vertebra laminotomy and multilevel degenerative disk syndrome with lower extremity radiculopathy.  

In the November 2010 examination, the examiner found that there was positive bilateral straight leg raising with 2+ (normal) deep tendon reflexes; 5/5 motor strength; and normal sensation.  There was no atrophy and normal tone in the lower extremities.  Overall the impression was of a lumbar fusion with bilateral lower extremity radiculopathy.  

Medical University of South Carolina (MUSC) treatment records and VAMC treatment records throughout the appeal period from August 2008 onwards note that the Veteran has radiculopathy, although they do not specify the extent of his paresthesias or numbness.  

In December 2015, the Veteran was afforded a VA examination of his lower extremities.  The examiner noted that the Veteran had radiculopathy of the bilateral extremities involving the sciatic nerve, including constant severe pain in the bilateral extremities and moderate paresthesias and numbness.  Overall, however the examiner opined that the severity of the Veteran's radiculopathy was mild.  

Throughout the appeal period, the Veteran reported constant severe pain and weakness in his bilateral lower extremities.  However, physical evaluation also has consistently revealed normal muscle strength, deep tendon reflexes, and motor strength.  There was no muscle atrophy or strength abnormality.  The 2008 and 2010 examinations, as well as the Veteran's treatment records only noted that the Veteran had radiculopathy, but did not note whether paralysis was mild, moderate or severe.  The December 2015 VA examiner reported that the Veteran's radiculopathy was only mild; however given that he also reported moderate paresthesias, the symptom associated with the criteria for rating under Diagnostic Code 8520, the Board finds that a 20 percent disability rating is warranted.  While the Veteran also reported consistent severe pain, the examiner found that the Veteran's neuropathy as mild, and there were no other sensory or muscle abnormalities or atrophy; thus the Board finds that a moderate rating is the most appropriate, especially given that moderate paresthesias and moderate numbness were reported.  These findings support a 20 percent evaluation throughout the appeal period, but no higher, as that the older VA examinations did not determine the extent of the Veteran's paresthesias.  Therefore the Veteran should be afforded the benefit of the doubt that they were moderate throughout the entire appeal period.  See Fenderson, supra. 

Extraschedular Consideration of Bilateral Lower Radiculopathy

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected radiculopathy is contemplated and reasonably described by the rating criteria under Diagnostic Code 8520.  See 38 C.F.R. 
§ 4.124a.  In this regard, the Veteran's bilateral radiculopathy is manifested by moderate paresthesias and numbness, as well as severe pain.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 8520. 

In sum, the Board finds that a comparison of the Veteran's radiculopathy with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran has been granted service connection for a lumbar spine disability, hypertensive cardiomyopathy, hypertension, and a hernia.  The medical and treatment records do not reflect that the Veteran's service-connected radiculopathy results in further disability when looked at in combination with the above.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's radiculopathy.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Prior to March 10, 2009, entitlement to a rating in excess of 20 percent for lumbar spine DDD, is denied. 

Entitlement to an evaluation of 40 percent, but not higher, for lumbar spine DDD for the period from March 10, 2009 to April 11, 2010 is granted, subject to regulations applicable to the payment of monetary benefits.

From July 1, 2010, entitlement to a rating in excess of 20 percent for lumbar spine DDD is denied.

Entitlement to an initial evaluation 20 percent, but no higher, for lumbar radiculopathy of the right lower extremity during the entire appeal period is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation 20 percent, but no higher, for lumbar radiculopathy of the left lower extremity during the entire appeal period is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

A TDIU which may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  
The Veteran's service-connected disabilities now total at least 70 percent when combined throughout the entire appeal period; which satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

Therefore, upon remand, the Veteran's claim for TDIU should be adjudicated.

Accordingly, the case is REMANDED for the following action:

After ensuring any other necessary development has been completed, readjudicate the Veteran's claim for TDIU for the entire appeal period.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


